     CASE 0:19-cr-00013-WMW-DTS Document 133 Filed 03/01/20 Page 1 of 16



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA                     )
          Plaintiff,                         )
                                             )
       v.                                    )       Criminal No. 19-cr-00013-WMW-DTS
                                             )
BRETT PALKOWITSCH,                           )       Hon. Wilhelmina M. Wright
          Defendant.                         )       United States District Judge


                     GOVERNMENT’S POSITION ON SENTENCING

       The United States of America, by and through the undersigned attorneys, hereby submits its

position on the sentencing of Defendant Brett Palkowitsch, which is scheduled for April 4, 2020.

The United States respectfully asks the Court to adopt the factual findings and advisory

Guidelines calculations in the final pre-sentence report, and to sentence Defendant Palkowitsch

to 87 months of imprisonment, the low end of his Guideline range. A Guideline sentence of 87

months of imprisonment is sufficient, but not greater than necessary, to promote the purposes of

sentencing, 18 U.S.C. § 3553, because it would appropriately account for (1) the seriousness of

civil rights violations; (2) the aggravating factors that make Defendant Palkowitsch’s civil rights

violation particularly serious; (3) the special need for general deterrence in this context; and

(4) the interest in promoting sentence uniformity.

I.     PROCEDURAL HISTORY

       The Indictment charged Brett Palkowitsch, a St. Paul police officer, with a single count

of depriving arrestee F.B. of his Fourth Amendment right to be free from unreasonable force by a

police officer, in violation of 18 U.S.C. § 242. (Doc. No. 1). The Indictment alleged, more

specifically, that the Defendant “repeatedly kicked F.B. while F.B. was on the ground and a

police canine was biting F.B.”; that the offense “involved the use of a dangerous weapon” (the
                                                1
      CASE 0:19-cr-00013-WMW-DTS Document 133 Filed 03/01/20 Page 2 of 16



Defendant’s shod foot); and that Defendant’s kicks “resulted in bodily injury to F.B.” (several

broken ribs and two collapsed lungs). Id. On November 26, 2019, after a nine-day trial, the jury

returned a guilty verdict. (Doc. No. 100).

        The Court set a sentencing date of April 4, 2020. (Doc. No. 113).            The Probation

Department conducted a pre-sentence investigation, filed a preliminary pre-sentence report

(“Preliminary PSR”) on January 9, 2020, and gave notice to the parties that any objections would

be due by January 23, 2020. (Doc. Nos. 117, 118). The United States filed a response stating that

the United States agreed with the Preliminary PSR’s proposed factual findings and Guidelines

calculations. (Doc. No. 120).     Defendant Palkowitsch sent a 12-page letter response to the

Probation Department lodging several objections to the Preliminary PSR’s proposed factual

findings and Guidelines calculations. See Exhibit A.        On February 12, 2020, the Probation

Department filed the final pre-sentence report (“PSR”) and issued a notice stating that pleadings

setting forth the parties’ respective positions regarding sentencing are due by February 26, 2020.

II.     OFFENSE CONDUCT

        The United States incorporates by reference the summary of offense conduct in the PSR.

Doc. No. 125, ¶¶ 4–15. The United States respectfully requests that the Court adopt the factual

findings set forth in that summary.

        The United States disagrees with Defendant Palkowitsch’s objections to the Preliminary

PSR’s summary of offense conduct, see Exhibit A, and agrees with the Probation Department’s

response that, “The Court presided over the trial and is in the best position to assess the accuracy

and objectivity of the Offense Conduct in the report.” (Doc. No. 125 at A.5). At sentencing, the

United States will be prepared to address Defendant Palkowitsch’s proposed deletions, additions,

and other edits—none of which affects his Guideline range—if the Court deems it necessary.
                                              2
       CASE 0:19-cr-00013-WMW-DTS Document 133 Filed 03/01/20 Page 3 of 16



III.     SENTENCING GUIDELINES CALCULATION

         The table below reflects the Probation Department’s Guidelines calculations for

Defendant Palkowitsch’s sentence.

§ 2H1.1(a)(1)→             Base Offense Level                             14
§ 2A2.2(a)
§ 2A2.2(b)(2)(B)           Use of a Dangerous Weapon                      +4
§ 2A2.2(b)(3)(B)           Victim Sustained Serious Bodily Injury         +5
§ 2H1.1(b)(1)              Committed Under Color of Law                   +6
                           Total Offense Level                            29
§ 4A1.1                    Criminal History Category                      I
                           Guideline Range                                87–108 months

The United States agrees, in every respect, with the Probation Department’s calculation of

Defendant Palkowitsch’s Guideline range. It is the same calculation the undersigned prosecutors

provided to defense counsel, nine months before trial, for the purpose of plea negotiations. See

Exhibit B (email to defense counsel, dated February 1, 2019, stating, in pertinent part: “Attached is

a chart reflecting that, according to our calculations, your client’s Guidelines range if he were

convicted after trial would be 87–108 months of imprisonment.”).

         In his letter responding to the Preliminary PSR, Defendant Palkowitsch objects to the

Probation Department’s calculation of his Guideline range on five grounds. He argues: (1) that

Defendant Palkowitsch “qualifies for and should receive” a two-level acceptance-of-

responsibility adjustment, under U.S.S.G. § 4E1.1(a); (2) that applying the cross-reference to

§ 2A2.2, the guideline for aggravated assault, is “misguided” and violates the rule of lenity; (3)

that applying specific offense characteristics from § 2A2.2 and § 2H1.1 “amounts to double

counting”; (4) that a four-level increase for moderate bodily injury, rather than a five-level

increase for serious bodily injury, should be applied; and (5) that the dangerous weapon

enhancement is unwarranted. See Exhibit A.
                                                 3
    CASE 0:19-cr-00013-WMW-DTS Document 133 Filed 03/01/20 Page 4 of 16



       For the following reasons, each of those objections should be overruled.

       First, the acceptance-of-responsibility adjustment would be inappropriate in this case

(1) because that “adjustment is not intended to apply to a defendant,” like Defendant

Palkowitsch, “who puts the government to its burden of proof at trial by denying the essential

factual elements of guilt [and] is convicted” after a trial; (2) because this case is not one of the

“rare exceptions” to that rule in which a defendant acknowledges his factual guilt but proceeds to

trial in order to preserve a legal challenge; and (3) because, although Defendant Palkowitsch has

admitted to kicking Mr. Baker, he has never admitted to intentionally using excessive force

against Mr. Baker, his true offense conduct. U.S.S.G. § 3E1.1 application notes. For each of

these reasons, Defendant Palkowitsch is ineligible for an acceptance-of-responsibility adjustment.

       Second, the application of § 2H1.1(a)(1)’s cross-reference to § 2A2.2, the guideline for

aggravated assault, is appropriate (1) because Defendant Palkowitsch’s offense conduct—kicking

Mr. Baker three times in the ribs with his shod foot, resulting in seven broken ribs and two

collapsed lungs—straightforwardly fits within the Guidelines definition of “aggravated assault”: it

was “a felonious assault that involved . . . serious bodily injury,” U.S.S.G. § 2A2.2 application

notes; and (2) because the “plain language of § 2H1.1 directs a court to apply the sentencing

guideline applicable to the underlying offense (here, aggravated assault) if it would produce a

greater base offense level than the base offense level premised solely on § 2H1.1,” United States v.

Cozzi, 613 F.3d 725, 733 (7th Cir. 2010). The Eighth Circuit has upheld the application of the

aggravated assault cross-reference in two excessive force prosecutions like this one. See United

States v. Boone, 110 F. Supp. 3d 909, 916 (S.D. Iowa 2015), aff’d 828 F.3d 705 (8th Cir. 2016);

United States v. Dautovic, 763 F.3d 927, 932 (8th Cir. 2014). Because there is no ambiguity,


                                                 4
    CASE 0:19-cr-00013-WMW-DTS Document 133 Filed 03/01/20 Page 5 of 16



much less “grievous ambiguity or uncertainty,” the rule of lenity does not apply. United States v.

Golden, 669 F.3d 901, 903 (8th Cir. 2012).

       Third, the application of specific-offense characteristics from both sections—specifically,

the § 2A2.2 enhancements for “serious bodily injury” and use of a “dangerous weapon,” and the

§ 2H1.1 “public official/color of law” enhancement—is the proper interpretation of the

Guidelines and does not result in double counting. The plain language of § 2H1.1(a)(1)’s cross-

reference directs a court to apply “the offense level”—not the base offense level—“from the

offense guideline applicable to any underlying offense.” Confirming that interpretation, the

Guidelines provision entitled, “Interpretation of References to Other Offense Guidelines,”

provides: “An instruction to use the offense level from another offense guideline refers to the

offense level from the entire offense guideline (i.e., the base offense level, specific offense

characteristics, cross references, and special instructions).” U.S.S.G. § 1B1.5(b)(1). In this case,

the applicable offense guideline is aggravated assault, for the reasons already stated, and the

offense level for that guideline is calculated by adding the base offense level (14) to the

applicable specific offense characteristics (+4 for dangerous weapon and +5 for serious bodily

injury). The resulting number (23) is then added to § 2H1.1’s specific offense characteristic (+6

for public official/color of law) to arrive at a total offense level of 29. The district courts in

Boone and Dautovic—the Eighth Circuit excessive force prosecutions referenced in the

preceding paragraph—applied specific offense characteristics from both sections, and, in both

cases, the Eighth Circuit found no error in the Guidelines calculations. See Boone, 110 F. Supp.

3d at 916, aff’d 828 F.3d 705; Dautovic, 763 F.3d at 932.

       Fourth, a five-level enhancement for “serious bodily injury” is warranted, under

§ 2A2.2(b)(3)(B), because the injuries that Defendant Palkowitsch inflicted on Mr. Baker—seven
                                                5
    CASE 0:19-cr-00013-WMW-DTS Document 133 Filed 03/01/20 Page 6 of 16



broken ribs and two collapsed lungs—satisfy each of the alternative definitions of “serious bodily

injury” under the Guidelines.          As Mr. Baker and Dr. Nelson testified, those injuries

(1) caused Mr. Baker “extreme physical pain”; (2) resulted in “the protracted impairment of a

function of a bodily . . .      organ” (his lungs, which remain impaired to this day); and

(3) “require[ed] medical intervention such as surgery” (the bilateral chest tube thoracostomies)

and “hospitalization” at Regions Hospital. U.S.S.G. § 1B1.1 application notes (defining “serious

bodily injury”). For those reasons, Mr. Baker’s injuries satisfy the Guidelines definition of

“serious bodily injury.” United States v. Wilson, 686 F.3d 868, 869, 873–74 (8th Cir. 2012)

(affirming application of the “serious bodily injury” enhancement, in the context of an excessive

force prosecution, where the victim suffered a fractured bone in addition to cuts and bruises).

       Fifth, a four-level enhancement for use of a dangerous weapon is warranted, under

§ 2A2.2(b)(2)(B), (1) because Defendant Palkowitsch acknowledged on cross-examination that he

was wearing boots when he kicked Mr. Baker three times in the ribs; (2) because boots meet the

Guidelines definition of “dangerous weapon,” as they are “capable of inflicting death or serious

bodily injury” if used kick someone; and (3) because the case law makes clear that where, as here, a

defendant kicks a victim while wearing boots, the “dangerous weapon” enhancement applies. See

United States v. Dunnaway, 88 F.3d 617, 619 (8th Cir. 1996) (affirming district court’s application of

dangerous weapon enhancement, under § 2A2.2(b)(2)(B), on the basis that the defendants used “their

boots as dangerous weapons during the assault”); United States v. Serrata, 425 F.3d 886, 910 (10th

Cir. 2005) (ruling, in § 242 prosecution for excessive force, that “the district court correctly

considered     the     [defendant’s]      boots     to    be      dangerous      weapons”       under

§ 2A2.2(b)(2)(B)); United States v. Hickman, 766 F. App’x 240, 247 (6th Cir. 2019) (unpublished)

(ruling, in § 242 prosecution for excessive force, that defendant-officer’s “boot was a dangerous
                                                6
      CASE 0:19-cr-00013-WMW-DTS Document 133 Filed 03/01/20 Page 7 of 16



weapon for purposes of the four-level enhancement under § 2A2.2(b)(2)(B)”); United States v.

Velasco, 855 F.3d 691, 694 (5th Cir. 2017) (affirming district court’s judgment that “the shoes

Velasco used to ‘stomp’ [the victim’s] head against the ‘solid prison floor’” qualified as “dangerous

weapons” under § 2A2.2(b)(2)(B)); United States v. Villela-Alberto, 285 F. App’x 98, 101 (4th Cir.

2008) (affirming district court’s judgment that the defendant’s “prison-issued hard-toed boots,”

which he used to kick the victim, qualified as “dangerous weapons” under § 2A2.2(b)(2)(B)).

        For the foregoing reasons, this Court should reject Defendant Palkowitsch’s five

objections and should adopt the PSR’s Guidelines calculations, which result in a Guideline range

of 87 to 108 months of imprisonment.

IV.     GOVERNMENT’S SENTENCING RECOMMENDATION

        The United States respectfully submits that a Guideline sentence of 87 months of

imprisonment, the low end of Defendant Palkowitsch’s Guideline range, is sufficient, but not

greater than necessary, to promote the purposes of sentencing. 18 U.S.C. § 3553. Specifically, a

Guideline sentence of 87 months of imprisonment would appropriately account for (1) the

seriousness of civil rights violations; (2) the aggravating factors that make Defendant

Palkowitsch’s civil rights violation particularly serious; (3) the special need for general

deterrence in this context; and (4) the interest in promoting sentence uniformity.

        First, a Guideline sentence of 87 months of imprisonment would “make explicit that the

excessive use of force by law enforcement is a serious civil rights violation that simply will not be

tolerated.” United States v. Boone, 110 F. Supp. 3d 909, 919 (S.D. Iowa 2015), aff’d 828 F.3d 705

(8th Cir. 2015). As the Supreme Court has emphasized, “Public officials convicted of violating

§ 242 have done more than engage in serious criminal conduct; they have done so under color of

the law they have sworn to uphold.” Koon v. United States, 518 U.S. 81 (1996). “The seriousness
                                              7
    CASE 0:19-cr-00013-WMW-DTS Document 133 Filed 03/01/20 Page 8 of 16



of section 242 crimes simply cannot be understated, as they harm far more than individual victims;

society as a whole is harmed when those entrusted to protect the public and enforce the laws turn to

lawlessness themselves.” Id. at 917; see also United States v. Rodella, No. CR 14-2783 JB, 2015

WL 711941, at *50 (D.N.M. Feb. 5, 2015) (unpublished) (“A law enforcement officer’s violation

of the law is not comparable to an ordinary criminal’s violation. Civil rights crimes go to the core

of our system and endanger the entire structure of our government and are a threat to the

republic.”).   If civil rights crimes are not taken seriously and punished appropriately,

disproportionally affected groups are left with the impression that their rights do not matter and

that law enforcement officers will continue to violate their rights with impunity.

        Second, a Guideline sentence of 87 months of imprisonment would account for the

aggravating factors that make Defendant Palkowitsch’s civil rights violation particularly serious:

    •   Severity of injuries. Defendant Palkowitsch inflicted serious injuries to Frank Baker—
        seven broken ribs and two collapsed lungs—injuries that, as the treating physician testified,
        were potentially fatal, and injuries that, as Mr. Baker testified, still bother him to this day.
        That is an aggravating factor the Court should consider in imposing sentence. See United
        States v. Dautovic, 763 F.3d 927, 935 (8th Cir. 2014) (noting that the officer’s “infliction of
        serious injury” was an “aggravating factor” the district court did not appropriately factor
        into the officer’s sentence).

    •   Bragging. Defendant Palkowitsch bragged to other officers about inflicting those injuries.
        When he returned to the police station, officers heard him brag that his third kick, “got that
        fucker good” and that he could hear Mr. Baker’s ribs break. Defendant Palkowitsch
        continued to brag about his use of force even after Officers Spencer and Dick confronted
        him about the severity of Mr. Baker’s injuries. Later that evening, Defendant Palkowitsch
        texted Officer Rachelle Erickson a photograph of Mr. Baker lying on a hospital bed, and
        boasted to her that he had broken Mr. Baker’s ribs. That Defendant Palkowitsch was proud
        of his actions and bragged openly about seriously injuring an innocent man is an
        aggravating factor the Court should consider in imposing sentence. See United States v.
        Smith, 860 F.3d 508, 516 (7th Cir. 2017) (overturning district court’s below-Guidelines
        sentence for police officer convicted of excessive force, reasoning that the sentence failed
        to account for several aggravating factors, including that the defendant-officer “bragged
        about his behavior and mocked his fellow officers when they questioned his actions”).


                                                   8
    CASE 0:19-cr-00013-WMW-DTS Document 133 Filed 03/01/20 Page 9 of 16



   •   Obstruction. It is the position of the United States that Defendant Palkowitsch attempted to
       cover up his use of excessive force by lying in an official police report and by doubling
       down on those lies during his sworn testimony at trial. The specific false statements and
       material omissions were addressed in detail at trial during Defendant Palkowitsch’s cross
       examination as well as during closing argument. Although a two-level obstruction
       enhancement under U.S.S.G. § 3C1.1 arguably would be justified under the circumstances,
       the United States is not asking the Court to impose that enhancement, which would
       increase Defendant Palkowitsch’s Guideline range to 108–135 months of imprisonment;
       rather, the United States respectfully submits that the Court should consider Defendant
       Palkowitsch’s false statements and false testimony as another reason to impose a Guideline
       sentence. United States v. Felicianosoto, 934 F.3d 783, 788 (8th Cir. 2019) (noting that “the
       district court identified several factors that led it to apply a sentence at the top of the
       Guidelines range, including Felicianosoto’s perjurious statements and his refusal to accept
       responsibility for his offenses,” and explaining that “[t]hese are permissible factors for the
       court to consider when imposing a sentence”).

   •   Collateral damage. Defendant Palkowitsch’s use of excessive force inflicted considerable
       damage beyond Frank Baker’s broken ribs and collapsed lungs; his actions upended the
       careers of the officers who reported him and who were retaliated against for doing so,
       “damage[d] the reputation of [law enforcement] officers generally,” and “impugn[ed] the
       credibility and work of the hundreds of upstanding officers” who do their job with
       distinction at the St. Paul Police Department. See United States v. Boone, 110 F. Supp. 3d
       909, 917 (S.D. Iowa 2015). The collateral damage wrought by Defendant Palkowitsch’s
       use of excessive force and subsequent obstruction is an aggravating factor the Court should
       consider in imposing sentence.

   •   Lack of remorse. As St. Paul Police Chief Todd Axtell testified at trial, one of the most
       glaring aspects of his disciplinary meeting with Defendant Palkowitsch was Defendant
       Palkowitsch’s lack of remorse and refusal to admit that he had done anything wrong.
       As Chief Axtell documented in Defendant Palkowitsch’s subsequent termination letter:
       “During our meeting on November 3, 2016, you stated that you were, ‘sorry for the
       circumstance’ but you accepted no responsibility for your decisions or actions. You
       displayed no remorse or compassion for the innocent arrested man who received substantial
       and life changing injuries.” See Exhibit C. At trial, Defendant Palkowitsch again denied
       that he had done anything wrong. Defendant Palkowitsch’s lack of remorse and refusal to
       take responsibility for his actions is an aggravating factor the Court should consider in
       imposing sentence. United States v. French, 719 F.3d 1002, 1009 (8th Cir. 2013) (noting
       that district court properly factored into the defendant’s sentence that he “demonstrated a
       lack of remorse and an unwillingness to take responsibility for his actions”).

These five aggravating factors make Defendant Palkowitsch’s offense particularly serious and

deserving of a serious Guideline sentence.


                                                 9
   CASE 0:19-cr-00013-WMW-DTS Document 133 Filed 03/01/20 Page 10 of 16



       Third, a Guideline sentence of 87 months of imprisonment would appropriately account

for the importance of general deterrence in this context. “General deterrence … is one of the key

purposes of sentencing,” United States v. Medearis, 451 F.3d 918, 920–21 (8th Cir. 2006), and

the need for general deterrence is “especially compelling in the context of officials abusing their

power,” United States v. Boone, 110 F. Supp. 3d 909, 919 (S.D. Iowa 2015) (citing United States

v. McQueen, 727 F.3d 1144 (11th Cir. 2013) and United States v. Hooper, 566 F. App’x 771

(11th Cir. 2014) (unpublished)). That is because excessive force “may easily go undetected and

unpunished,” so in the rare instance that it is ferreted out, the interest in general deterrence

requires that a strong message be sent to would-be violators. McQueen, 727 F.3d at 1158–59

(emphasizing that “[t]he ability to unearth these crimes by law enforcement officers . . . is

particularly difficult, and, as we see it, the extraordinarily lenient sentences in this case sap the

goal of general deterrence.”); see also United States v. Ronda, 455 F.3d 1273, 1302 (11th Cir.

2006) (“[T]he sentences imposed should serve to deter against future criminal activity by these

defendants as well as by others similarly situated who may be tempted to violate the law and

their oath of office to protect themselves or their fellow officers from possible state or federal

criminal investigations.”); Hooper, 566 F. App’x at 773 (reversing district court’s downward

variance in part because it failed to factor in “the need for [Defendant’s] sentence to adequately

deter other police officers from using excessive force”). As one district court put it, “Even if [the

defendant-officer] will likely never violate another person’s constitutional rights, a serious

sentence on sends a message to all law enforcement officers to not abuse their positions.” United

States v. Rodella, No. CR 14-2783 JB, 2015 WL 711941, at *51 (D.N.M. Feb. 5, 2015)

(unpublished) (sentencing police officer to 121 months of imprisonment for civil rights violation).


                                                 10
   CASE 0:19-cr-00013-WMW-DTS Document 133 Filed 03/01/20 Page 11 of 16



The requested Guideline sentence in this case would send a strong message to police officers that

if they abuse their authority, they will not get special treatment or a slap on the wrist.

       Fourth and finally, a Guideline sentence of 87 months of imprisonment would promote

sentence uniformity by aligning Defendant Palkowitsch’s sentence with the sentences of similarly

situated law enforcement officers convicted of civil rights violations in this circuit.

The United States is aware of four cases in this circuit in which an officer was convicted, after a

jury trial, of using excessive force: United States v. Boone, 110 F. Supp. 3d 909, 916 (S.D. Iowa

2015), aff’d 828 F.3d 705 (8th Cir. 2016), United States v. Dautovic, Case No. 4:11-cr-159, Doc.

No. 127 (S.D. Iowa 2012), rev’d 763 F.3d 927 (8th Cir. 2014), United States v. Wilson, 686 F.3d

868, 869 (8th Cir. 2012), and United States v. Miller, Case No. 4:04-cr-183, Doc. No. 82 (E.D.

Ark. 2006), aff’d 477 F.3d 644, 646 (8th Cir. 2007).

       The Boone case is particularly instructive because its facts are remarkably similar to this one.

In that case, like this one, the defendant-officer responded to an arrest-in-progress in which a

suspect was on the ground and non-compliant but was not actively resisting. Boone, 110 F. Supp.

3d at 911–12. In that case, like this one, the defendant-officer kicked the suspect with his boot,

inflicting serious injuries. Id. In that case, like this one, the defendant-officer bragged about it

afterwards, boasting to his girlfriend later that night, which led her to post on Facebook, “So you

want to fight with police and you’re surprised when you get your ass kicked? Welcome to Des

Moines, where law enforcement wears steel toes.” United States v. Boone, Case No. 4:13-cr-139,

Doc. Nos. 174–78 (S.D. Iowa 2015).




                                                  11
    CASE 0:19-cr-00013-WMW-DTS Document 133 Filed 03/01/20 Page 12 of 16



        Presented with those facts, the district court in Boone imposed a Guidelines sentence of 63

months of imprisonment, 1 factoring in the “seriousness of section 242 crimes,” the need for general

deterrence in this context, the collateral impact of the crime, and Boone’s “brazen disrespect for the

law.” Boone, 110 F. Supp. 3d at 917 (“The seriousness of section 242 crimes simply cannot be

understated, as they harm far more than individual victims; society as a whole is harmed when

those entrusted to protect the public and enforce the laws turn to lawlessness themselves.”); Id.

(“[T]he specific facts of this case are troubling, particularly in that Defendant committed the act in

front of his fellow officers, showing a brazen disrespect for the law. Defendant’s act, although only

a single kick, caused serious injury to Hill, and was potentially deadly.”); Id. (“[T]he offense

damages the reputation of police officers generally, and specifically the Des Moines Police

Department and ‘impugns the credibility and work of the hundreds of upstanding officers who

serve with the department.’”); Id. at 919 (“[T]he Court considers deterrence, especially general

deterrence, to be particularly important in this case.”). On appeal, the Eighth Circuit affirmed the

defendant’s conviction and sentence. United States v. Boone, 828 F.3d 705 (8th Cir. 2016).

        Another analogous case to this one is the prosecution of Arkansas correctional officer

Jody Ray Miller for his use of excessive force against two inmates who mouthed off to him. In

the first incident, Miller pinned the prisoner to the wall, punched him in the head, and then, after

the prisoner fell to the floor, Miller, who was wearing boots, kicked and stomped on him. Miller,

477 F.3d at 646. In the second incident, Miller, who was wearing boots, kicked a handcuffed

inmate in the head and body. Id. at 646–47. The district court, in an oral ruling unaccompanied

by a statement of reasons, sentenced Miller to 78 months of imprisonment, and the Eighth

1
  The parties in Boone did not litigate, and the district court did not consider, the application of the dangerous
weapon enhancement for Boone’s shod foot, which he used to kick the victim. Had that four-level enhancement
been applied, Boone’s Guideline range would have been 97–121 months of imprisonment.
                                                       12
   CASE 0:19-cr-00013-WMW-DTS Document 133 Filed 03/01/20 Page 13 of 16



Circuit affirmed his conviction and sentence. United States v. Miller, Case No. 4:04-cr-183, Doc.

No. 82 (E.D. Ark. 2006), aff’d 477 F.3d 644, 646 (8th Cir. 2007).

       The third analogous in-circuit case is the excessive force prosecution of Missouri

correctional officer Vernon Wilson, who was convicted of assaulting four inmates over the course

of five months. The assaults traced a similar pattern: an inmate would talk back to Wilson or one

of his subordinates, and Wilson would retaliate by assaulting the inmate or by directing other

officers or inmates to assault the inmate. Wilson, 686 F.3d at 870–71. The district court, in an oral

ruling unaccompanied by a statement of reasons, sentenced Miller to 120 months of imprisonment,

and the Eighth Circuit affirmed his conviction and sentence. United States v. Wilson, Case No.

4:10-cr-390, Doc. No. 95 (E.D. Mo. 2011), aff’d 686 F.3d 868, 869 (8th Cir. 2012).

       The fourth and final analogous in-circuit case is the excessive-force prosecution of Iowa

police officer Mersed Dautovic. In that case, defendant-officer Dautovic was responding to a call

for service in his police cruiser with his partner when another vehicle cut them off. Dautovic, 763

F.3d at 929. Dautovic, furious, activated his lights and siren, pulled over the vehicle, and then he

and his partner assaulted the occupants. Id. at 929–31. A jury convicted Dautovic of excessive

force and obstruction of justice, and the district court calculated his Guideline range to be 135–168

months of imprisonment, in light of enhancements for his use of a dangerous weapon, his infliction

of serious bodily injury, his physical restraint of the victims, his abuse of authority, and his

obstruction of justice. Id. at 931–32. Despite concluding that Dautovic “show[ed] no remorse for

what [he had] done,” the district court varied downward 115 months from his Guideline range and

imposed a sentence of 20 months of imprisonment. Id. at 932.

       On appeal, the Eighth Circuit concluded that the district court’s non-Guideline sentence

was “unreasonably lenient” under the circumstances, reasoning that:
                                               13
   CASE 0:19-cr-00013-WMW-DTS Document 133 Filed 03/01/20 Page 14 of 16



       Dautovic’s offense conduct was egregious. A police officer beat an innocent victim
       with a dangerous weapon, causing serious bodily injury and permanent physical
       damage. He arrested Bonds and Evans and then wrote a false police report that
       caused them to be charged with crimes. At Bonds and Evans’s trial, where they
       were found innocent, Dautovic committed perjury. Dautovic maintained throughout
       his trial that his actions in the early morning hours of September 13 were
       reasonable and that his police report was sloppy, not intentionally falsified. A jury,
       however, found him guilty beyond a reasonable doubt of using excessive force and
       obstructing justice, and the district court’s findings at sentencing were consistent
       with the jury’s verdict. The district court found that Dautovic showed no remorse. .
       . . Dautovic’s offense conduct involved aggravating circumstances, including the
       use of a dangerous weapon, the physical restraint of Bonds during the course of the
       beating, and the infliction of serious injury. Moreover, acting under the color of
       law, Dautovic tried to conceal his wrongdoing by falsifying a police report and
       lying under oath.

United States v. Dautovic, 763 F.3d 927, 934–35 (8th Cir. 2014). For all of those reasons, the

Eighth Circuit vacated Dautovic’s sentence, deeming it substantively unreasonable, and

remanded to the district court for re-sentencing. Id. at 936.

       With those data points in mind, a Guideline sentence of 87 months of imprisonment for

Defendant Palkowitsch would promote sentence uniformity by aligning his sentence with the

Guideline sentences imposed in the similar excessive force prosecutions of Boone, Miller, and

Wilson. A Guideline sentence in this case would likewise accord with the Eighth Circuit’s

guidance in Dautovic that a downward variance resulting in an “unreasonably lenient” sentence

would be inappropriate given the “egregious” conduct at issue in that case and in this one: a

police officer assaulting “an innocent victim,” inflicting “serious bodily injury and permanent

physical damage,” and attempting “to conceal his wrongdoing by falsifying a police report and

lying under oath.” Dautovic, 763 F.3d at 934–35.




                                                 14
     CASE 0:19-cr-00013-WMW-DTS Document 133 Filed 03/01/20 Page 15 of 16



V.      RESTITUTION

        Restitution is mandatory in this case because the offense of conviction is a “crime of

violence” and because “an identifiable victim . . . has suffered a physical injury or pecuniary

loss.” 18 U.S.C. § 3663A(a)(1), (c). The “order of restitution shall require,” in the case of an

offense resulting in bodily injury to a victim, that the defendant reimburse the victim for (1) “the

cost of necessary medical and related professional services and devices relating to physical,

psychiatric, and psychological care,” (2) “the cost of necessary physical and occupational

therapy and rehabilitation,” (3) “income lost by such victim as a result of such offense,” and

(4) “lost income and necessary child care, transportation, and other expenses incurred during

participation in the investigation or prosecution of the offense or attendance at proceedings

related to the offense.” 18 U.S.C. § 3663A(b)(2), (4).

        The United States has informed Mr. Baker, both in person and via written notice, that he

has the right to attend the sentencing hearing, to give a victim-impact statement, and to seek

restitution if applicable. To date, Mr. Baker has not made a restitution request or submitted any

supporting documentation. If Mr. Baker elects to seek restitution, the United States will work

with Mr. Baker to identify reimbursable costs and income and to provide documentation to the

Court. If Mr. Baker’s losses are not ascertainable 10 days prior to sentencing, the United States

will inform the Court, pursuant to 18 U.S.C. § 3664(d)(5), and the Court may schedule a hearing,

after the sentencing, to issue a final restitution order.




                                                   15
      CASE 0:19-cr-00013-WMW-DTS Document 133 Filed 03/01/20 Page 16 of 16



VI.     CONCLUSION

        For all of the reasons set forth in this sentencing memorandum, the United States

respectfully submits that a sentence of 87 months of imprisonment for Defendant Palkowitsch is

sufficient, but not greater than necessary, to promote the purposes of sentencing.



                                             Respectfully submitted,


                                             UNITED STATES OF AMERICA, by

                                             ERIC S. DREIBAND
                                             ASSISTANT ATTORNEY GENERAL

                                             /s/ Christopher J. Perras
                                             Christopher J. Perras, MA BN 682002
                                             Special Litigation Counsel
                                             Civil Rights Division
                                             Department of Justice
                                             150 M Street, NE
                                             Washington, DC 20002
                                             Telephone: (202) 353-5939
                                             E-mail: christopher.perras@usdoj.gov


                                             /s/ Zachary Dembo
                                             Zachary Dembo, KY BN 95019
                                             Trial Attorney
                                             Civil Rights Division
                                             Department of Justice
                                             150 M Street, NE
                                             Washington, DC 20002
                                             Telephone: (202) 305-6846
                                             E-mail: zachary.dembo@usdoj.gov




                                                16
